Petrie, C.J.
(dissenting)—I am compelled to dissent. It is a fundamental tenet of insurance contract law that one who has been irrevocably designated a beneficiary of a life insurance policy acquires a vested interest in the proceeds thereof, which can neither be impaired nor extinguished by the insured, nor by the insurer, nor by the two acting together. 4 R. Anderson, Couch on Insurance 2d § 27:56 (1960); 2 J. Appleman, Insurance Law and Practice § 911 (1966). Through the years, no decision in this jurisdiction has in the slightest degree altered this basic tenet. Massachusetts Mut. Life Ins. Co. v. Bank of California, 187 Wash. 565, 60 P.2d 675 (1936); Toulouse v. New York Life Ins. Co., 40 Wn.2d 538, 245 P.2d 205 (1952); Occidental Life Ins. Co. v. Gannon, 57 Wn.2d 868, 360 P.2d 350 (1961). On September 23, 1952, Florence S. Heikel, Helen Craig and *851Maymie A. Mollett, collectively, acquired a vested interest in the proceeds of the policy issued by appellant on Rolfe Mollett’s life, of which, under the terms of the policy, they could not be divested “without the written consent of such beneficiary.” Neither Ms. Heikel, Ms. Craig, nor Ms. Mollett ever consented in writing to any change of beneficiary. Thus any purported changes in designation of the beneficiary subsequent to September 23, 1952, are totally inconsistent with the terms of the contract, totally invalid, and of no force and effect in detracting from the vested rights of the irrevocably named beneficiaries. Certainly, the decree of divorce did not in any manner purport to nor in fact alter the rights of the beneficiaries.
Accordingly, at Rolfe Mollett’s death, the appellant was obliged to pay whatever proceeds were then available to one or more of the last validly named beneficiaries. Whatever proceeds are paid to one are held in trust for the benefit of the others as each interest appears. For reasons not indicated in the record, neither Ms. Heikel nor Ms. Craig ever asserted any claim to the proceeds of the policy. Accordingly, the entire proceeds should be paid to Maymie Mollett. The exact amount of Maymie’s vested interest in the insurance proceeds became determinable at Rolfe’s death, but did not vest because of his death.
I would affirm the judgment.
Petition for rehearing denied January 18,1972.
Appealed to Supreme Court February 7,1972.